Action to recover for diversion of a trust fund created pursuant to subdivisions (5) and (6) of section 25 of the Lien Law. Judgment, in so far as it is in favor of plaintiffs Albert D. Stancs and Helen D. Stancs, doing business as the Albert D. Stancs Electric Co., and Goulds Pumps, Inc., unanimously affirmed, with one bill of costs. No opinion. Judgment, in so far as it is in favor of plaintiffs Levine Bros. Iron Works Corporation and American-Moninger Greenhouse Mfg. Corp., reversed on the law, with one bill of costs, and complaint dismissed on the law, with one bill of costs. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Inasmuch as the plaintiffs Levine Bros. Iron Works Corporation and American-Moninger Greenhouse Mfg. Corp. did not file liens, they are precluded from invoking section 25 of the Lien Law and, therefore, may not recover in this action. (Amiesite Constr. Corp. v. Luciano Constr. Co., 284 N. Y. 223; New York Trap Rock Corp. v. National Bank of Far Rockaway, 260 App. Div. 1035.) Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. Settle order on notice.